Citation Nr: 0309805	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the periods March 
14, 1997 to March 2, 1998; April 1, 1998 to December 2, 1998; 
January 1, 1999 to November 22, 1999; January 1, 2000 to 
July 17, 2000; September 1, 2000 to February 14, 2001; 
April 1, 2001 to May 19, 2002; and, beginning July 1, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his appeal, the 
veteran testified before the undersigned in October 2002; a 
transcript of that hearing is associated with the claims 
file.

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of an already service-connected condition.  In the 
case of initial ratings, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the appeal of this issue involves an original 
claim, the Board has framed the issue as shown on the title 
page.

During the pendency of the appeal, the veteran has raised 
issues of entitlement to service connection for a cardiac 
disability, thoracic outlet syndrome, cervical fibromyositis, 
carpal tunnel syndrome in both hands, dorsal back strain, 
lumbosacral back strain with radiculopathy, post-traumatic 
cephalgia, vertigo and paresis of visual accommodation, a 
neck disability and an arm disability.  In addition, he has 
raised issues of entitlement to increased ratings for 
tinnitus and hearing loss, and entitlement to a total 
disability rating based on individual unemployability.  These 
issues have not been addressed by the RO and are referred for 
appropriate action.   


REMAND

As discussed during the Travel Board hearing, the veteran's 
last VA examination for PTSD was conducted in 1998 and there 
is insufficient medical evidence speaking to the current 
nature and severity of his PTSD symptomatology.  Subsequent 
to and coincident with his Travel Board hearing the veteran 
submitted additional medical evidence in support of his 
rating claim; however, upon review of the evidence of record 
it appears that there are additional pertinent VA medical 
records that have not yet been associated with the claims 
file.  

Accordingly, this case must be REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain records of treatment 
for PTSD from the VA Medical Centers in 
Battle Creek, Lincoln Park and Detroit, 
Michigan, from in or around 1997 to the 
present.  The RO should specifically 
incorporate into the claims file all 
inpatient treatment records since 1997, 
to include addendum reports for inpatient 
treatment during the periods May and June 
2002, and July and August 2000.

2.  The RO should contact the veteran and 
request that he submit any pertinent 
records of private psychiatric treatment, 
or, if he so desires, to submit the 
appropriate release forms to allow VA to 
obtain such records.  

3.  Subsequently, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to the examiner; review of such 
should be reflected in the completed 
examination report.  

The examiner should identify all current 
manifestations of the veteran's PTSD and 
provide an opinion concerning the current 
degree of social and industrial 
impairment resulting from PTSD, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO should then review the 
evidence of record and adjudicate the 
issue on appeal.  The RO should ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
concerning the duty to notify and assist 
the veteran are accomplished.  
38 U.S.C.A. §§ 5100, 5103, 5103A and  
5107 (West 2002); 38 C.F.R. § 3.129 
(2002).  This includes notification of 
the law, as well as compliance with the 
notice requirements as to what VA will do 
and what the veteran must do, consistent 
with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

5.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the claim 
based on review of the entire record, to 
include all evidence received subsequent 
to the last supplemental statement of the 
case issued pertinent to the appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


